               Case 3:18-cr-00533-RS Document 131 Filed 10/09/20 Page 1 of 3




 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   ANDREW F. DAWSON (CABN 264421)
 5 Assistant United States Attorney

 6          450 Golden Gate Avenue, Box 36055
            San Francisco, California 94102-3495
 7          Telephone: (415) 436-7019
            FAX: (415) 436-7234
 8          Andrew.Dawson@usdoj.gov

 9 Attorneys for the United States

10                                    UNITED STATES DISTRICT COURT

11                                   NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,         )                 CASE NO: CR 18-533 RS
                                       )
14        Plaintiff,                   )                 STIPULATION TO CONTINE STATUS
                                       )                 CONFERENCE, SET MOTIONS HEARING, AND
15     v.                              )                 ORDER
                                       )
16   LORIK PAPYAN and STEVEN SILVERMAN )
                                       )
17        Defendants.                  )
                                       )
18                                     )
                                       )
19
            The parties are currently set for a status conference on October 13, 2020. Counsel for Defendant
20
     Silverman has informed the government that he is considering filing a motion or motions for pre-trial
21
     adjudication. The parties therefore stipulate and agree that it would be appropriate for the Court to
22
     vacate the upcoming status conference and set a briefing schedule for any such motion. The parties have
23
     conferred on possible schedules. Government counsel is currently set for trial before Judge Breyer
24
     commencing on January 19, 2021, which is expected to last four weeks. The parties agree to the
25
     following schedule/deadlines:
26
            February 16, 2021: Defense to file any motions to suppress, motions under Rule 21, and motions
27
     relating to venue.
28

     STIPULATION CONTINUING STATUS CONFERENCE AND [PROPOSED] ORDER
     CR 18-533 RS
               Case 3:18-cr-00533-RS Document 131 Filed 10/09/20 Page 2 of 3




 1          March 9, 2021: Government to file oppositions to any motion.

 2          March 16, 2021: Defense to file any reply in support of a motion.

 3          March 23, 2021: Motion hearing.

 4          In the event no motion is filed, the parties agree that the March 23 hearing shall be converted

 5 into a trial-setting hearing.

 6          The parties further stipulate and agree that an exclusion of time for purposes of the Speedy Trial

 7 Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B) would be appropriate between October 13, 2020, and

 8 March 23, 2021. Exclusion of time until March 23, 2021, will allow the defense to review the evidence,

 9 do further investigation, prepare any potential motions, and is necessary for the effective preparation of

10 counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv).

11

12          IT IS SO STIPULATED.

13 DATED: October 8, 2020                                            /s/                  ___
                                                            ANDREW F. DAWSON
14                                                          Assistant United States Attorney

15
     DATED: October 8, 2020                                       /s/
16                                                          ALEX KESSEL
                                                            Counsel for Defendant Papyan
17

18 DATED: October 8, 2020                                         /s/
                                                            TIMOTHY SCOTT
19                                                          Counsel for Defendant Silverman

20
                                                       ORDER
21
            The previously scheduled appearance on October 13, 2020, is hereby vacated. The Court hereby
22
     sets a briefing schedule as outlined in the parties’ stipulation, above, and sets a motion hearing for
23
     1:30pm on March 23, 2021. In the event no motion is filed, the hearing on March 23, 2021 shall be
24
     converted into a trial setting hearing. Pursuant to the parties’ stipulation, the Court finds that the
25
     exclusion of the period from October 13, 2020 to March 23, 2021 from the time limits applicable under
26
     18 U.S.C. § 3161 is warranted; that the ends of justice served by the continuance outweigh the interests
27
     of the public and the defendant in the prompt disposition of this criminal case; and that the failure to
28

     STIPULATION CONTINUING STATUS CONFERENCE AND [PROPOSED] ORDER
     CR 18-533 RS
              Case 3:18-cr-00533-RS Document 131 Filed 10/09/20 Page 3 of 3




 1 grant the requested exclusion of time would deny counsel for the defendant and for the government the

 2 reasonable time necessary for effective preparation and of counsel, taking into account the exercise of

 3 due diligence, and would result in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(iv).

 4          IT IS SO ORDERED.

 5
           October 9, 2020
 6 DATED: ___________________                                           ___________________________
                                                                HON. RICHARD SEEBORG
 7                                                              UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION CONTINUING STATUS CONFERENCE AND [PROPOSED] ORDER
     CR 18-533 RS
